 DENVER DRY WALL MOUNTAIN DIVISION, INCORPORATED51DenverDry WallMountain Division,IncorporatedandDouglas BowserandGary Folsom. Cases27-CA-3989-1 and 27-CA-3989-2theAdministrative Law Judge's recommended Order which recommendreinstatement.APPENDIXJanuary 7, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn August 8, 1974, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in opposition to the Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order,' as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Denver Dry Wall Mountain Division, Incorporated,Denver, Colorado, its officers,agents, successors,and assigns,shall take the action set forth in theAdministrative Law Judge's recommended Order asherein modified:1.Delete paragraphs 2(a) and 2(b) and substitutethe following as paragraph 2(a), and reletter theremainingparagraphs:"(a)Make Gary Folsom and Douglas Bowserwhole for anyloss of earningsthat either may havesuffered throughMarch 5, 1974, by reason ofRespondent's discrimination against them in themanner setforth in the section herein entitled `TheRemedy.' "2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IRespondent's exceptions relate exclusively to the Administrative LawJudge's recommendation that Respondent offer to reinstate discnminateesFolsom and Bowser.We agree with Respondent that an order ofreinstatement is improper under the facts of this case because GeneralCounsel has conceded that Folsom and Bowser were reinstated byRespondent on March 5,1974, and because General Counsel has not soughtbackpay beyond March 5,1974. Therefore,we will delete those sections ofNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunitytopresent their evidence, theNationalLaborRelations Board has found that we violated theNational Labor Relations Act, and has ordered us topost this notice and we intend to carry out the Orderof the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain as a group through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any and all of thesethings.WE WILL NOT do anything that interferes with,restrains, or coerces you with respect to theserights.WE WILL NOT tell you we have discharged anemployee because he engaged in protected con-certed activities.WE WILL NOT discharge or otherwise discrimi-nate against employees because they engage inprotected concerted activities.WE WILL make Gary Folsom and DouglasBowser whole for any loss of earnings which theymay have suffered by reason of the discriminationagainst them.DENVER DRY WALLMOUNTAIN DIVISION,INCORPORATEDDECISIONSTATEMENT OF THE CASEEARLDEANV. S. ROBBINS,Administrative Law Judge:This case was tried beforeme inDenver, Colorado, onJune 4, 5, and 6, 1974. The charges were filed in Case27-CA-3989-1 by Douglas Bowser, an individual, and inCase 27-CA-3989-2 by Gary Folsom, an individual, andserved on the Respondent on December 3, 1973. Theconsolidated complaint which issued on April 26, 1974,alleges that the Respondent has violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended.A posttrial brief was filed by Respondent on July 25, 1974.The basic issue herein is whether employees DouglasBowser and Gary Folsom were discharged because Folsomsought to enforce the terms of the collective-bargaining216 NLRB No. 7 52DECISIONSOF NATIONALLABOR RELATIONS BOARDagreementby checkingon whether a fellow employee hada unioncard or whether,asRespondentcontends, byleaving workearly on Friday,December30, theyin effectquit and werenot rehired.Uponthe entirerecord,includingmy observation of thewitnesses,and afterdue considerationof the brief filed bythe Respondent,Imake the following:FINDINGS OF FACTI.JURISDICTIONRespondent,a Coloradocorporation with its principaloffice and place of business in Eagle,Colorado, is engagedin performingdrywall workin the constructionindustry.Respondent, in the course and conduct of its businessoperations within the Stateof Colorado,annually purchas-es and receives goods and materials valued in excess of$50,000 fromotherenterprises located in the State ofColorado, which otherenterprises had received the saidgoods and materialsdirectlyfrom States other than theStateof Colorado.The consolidatedcomplaint alleges, Respondent admits,and I find that Respondent is, and at all times material hasbeen,an employer engaged in operations affecting com-merce within the meaning of Section2(2), (6), and (7) ofthe Act.II.LABOR ORGANIZATIONThe consolidatedcomplaint alleges,Respondent admits,and I find that thePaintersand Drywall Finishers, LocalUnionNo. 79, herein called the Union,isa labororganizationwithinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsAs a drywallsubcontractor Respondent employs carpen-ters,'finishers,2and laborers.Most of its work isperformed in the mountain areas ofColorado.Respondentisbound by a collective-bargaining agreement between theUnion and the Union Painting Contractors Associationand the Rocky Mountain Association of Gypsum DrywallContractors effective by itstermsfrom July 1, 1973,through June30, 1976.Said agreement,in articleV,containsan 8-dayunion-security clause and requires thatiThe carpenters,called"rockers"or "hangers", attach panels of dry wallto studs with either screws(ifsteel studs)or nails(for wood studs).2Finishers apply tape to thejoints with adhesive compound,sometimesreferred to as mud,fill in nail holes and apply mud on top of the tape. In thebuilding at Keystone in which Folsom and Bowser worked,the finishingwas done in three distinct steps.First,one or two finishers go through andtear out all buttjoints and fill them and also fill most of the big holes. Thena finisher goes through and tapes the joints.Finally,in the third step, thepost-taping finishing is done.9 It is undisputed that persons hired in this manner were paid inaccordance with the collective-bargaining agreement.4All dates hereinafter are in 1973 unless otherwise indicated.5Respondent provided rooms plus$7 daily for each employee. Thenonunion employees were housed together in a condominium. The unionemployees were housed in a motel.All finishers and their foreman,MarvinMattson,usually ate in the same restaurant.Mattson and the nonunionfinishers sat together. The union finishers sat together.6Mattson,an admitted supervisor,supervised the drywall finishers onthe Employer shall first contact theUnionto refer suchworkers as are needed.If theUnionis unableto supply therequiredworkerswithin 48 hours after receipt of therequest,the Employer may obtain workers from any othersource.If any worker is obtained from such other source,the employer is required to notify the Union within 24hours. The Employer may reject any worker dispatched bythe Union and the worker may reject any job to which he isdispatched.In thesummerof 1973, due to the usual difficulty ingetting finisherstoworkin the mountain areas andbecause,at the time,the Union had no finishers available,Ronald Beaird,Respondent'smanager and part owner,and Robert Bondy, business representative for the Union,reached an understandingwherebyRespondentcould hirefinisherswithout going through the hiring hall and notifytheUnion after these persons were employed.3If suchemployees proved satisfactory, Bondy would come to thejobsite and sign them up in the Union in accordance withthe union-security provision of the contract.Althoughtherewas no such restriction,itisclear that it wasanticipated that any persons hired in this manner wouldnot be union members.Pursuant to this understanding,Respondent hired fivenonunion finishersto workon a constructionproject inKeystone, Colorado, known as the Flying Dutchman. OnNovember 19, 1973,4 the Union referred Douglas Bowser,Gary Folsom, Les Campbell, and Robert Kunsel to workas drywall finishers for Respondent at the Keystone site.5Toward the end of the workday on November 19,Respondent's foreman,Marvin Mattson,6 told Bowser andFolsom that there was an informal agreement to work ahalf hour over or miss a break now and then in order toleave early on Friday. To this end, Mattson sought theiragreement to work a half hour late that day. Bowser andFolsom agreed and they worked an extra half hour until4:30. According to Folsomand Bowser,the agreement wasto report to work a half hour early and leave early onFriday.Employee Les Campbell testified that such was theagreement as he understood it, but he and Kunsel electednot to work under this portion of the agreement. Theyutilized only the second portion of the agreement whichwas to work through the two 15-minute coffeebreaks eachday and take 1 hour for lunch instead of the normal halfhour.?Bowser testified that he and Folsom workedthe Keystone job.IThis is from the testimony of Bowser,Folsom,and employee LesCampbell whom I credit.Mattson testified that regular union hours arefrom 8 a.m. to 4:30 p.m., but that they worked from 7:30 a.m. to 4 p.m.Working7:30 to4:30 was not part of the agreement.He admits that onNovember 19 Folsom and Bowser did work until 4:30 p.m. as did otheremployees.This was because they had a lunchbreak that day of more than ahalf hour.According to him, if an employee went to Vail for lunch it wouldtake 45 minutes to an hour and the time would have to be made up at theend of the day. Mattson testified that the only agreement was to workthrough coffeebreaks which accumulated an extra half hour each day. I donot creditMattson'saccount of the agreement.His testimony wasconfusing, conflicting, and contrary to a sworn statement made by himduring the precomplaint investigation of the matter herein.In his affidavit,he stated,"Therewas an informal agreement between myself and someemployees that if they worked through their breaks and started one halfhour early each day thenthey couldtake off early the amount of time theybuilt up going to a weekendor holiday."After reading the above statement DENVER DRY WALL MOUNTAIN DIVISION, INCORPORATED53through the coffeebreaks if they took more than a halfhour for lunch.On Tuesday, November 20, they worked from 7:30 a.m.to 4:30 p.m. On Wednesday, November 21, the day beforeThanksgiving, Folsom and Bowser arrived at work late dueto a slight indisposition resulting from the conviviality ofthe previous evening. Upon arriving at the jobsite, FolsomtoldMattsonhe was inno condition to work, requestedand received permission for him and Bowser to returnhome.8 The finishers were not scheduled to work onThursday and Friday, November 22 and 23 .9 Thefollowing week, on Monday through Thursday, Bowserand Folsom worked the agreed-upon schedule. On Wed-nesday,November 28, as Folsom and Bowser wereworking together in a unit,10 around 10 a.m., anotheremployee, Larry Minter,"cameinto the unit and asked ifthey needed water. According to Folsom, finishers get theirown water so this,coupled with the fact that Minter wasnot wearing the white coveralls required by the Union,made him doubt that Minter was a union man,so Folsomasked Minter if he had a union card. Minter replied yes.Folsom asked to see the card. Minter replied that actuallyhe didn't have one. Folsom said, "Well, you can't beworking here unless you are a member of the Union. Youshould go to Marvin Mattson and tell him we sent you overto him." Mattson testified that Minter approached him andsaid, he "just got busted." Mattson asked, "How could youget busted?" Minter said, "I got checked for a card."Mattson said, "You are not a finisher, why did you getchecked for a card?" Minter said, "I don't know." Mattsontold him to continue working.About 15 minutes after the Folsom-Minter incident,Mattson approached Folsom and Bowser. Bowser andFolsom testified thatMattson asked if Folsom hadcheckedMinter's card. Folsom said yes. Mattson toldFolsom that several other finishers on the job didn't haveunion cards and asked if Folsom was going to let it slide.12Folsom said he didn't see how he could, that men were outofwork at the union hall and that they had to payinitiation fees and insurance which werecostly.Mattsontestified that he asked Folsom what the problem was.Folsom said he was not going to work with a bunch ofscabs.Mattson reminded Folsom that he had already toldhim that Bondy knew about the nonunion men. Folsomallegedly said, "If you don't take these men off the job, Iam goingto shut down completely!"Around I I a.m. that day, Mattson returned with DanVeverka,Respondent's rocker foreman. According tofrom his affidavit,Mattson testified that the affidavit was incorrect, thatthey only workedthrough breaks.He then testified that the agreement didnot apply to every Friday,that it was a one time agreementfor the daybefore Thanksgiving.Then he stated that the daily half hour gained couldbe used forany Fridayan employee wished to leave early,that it wasn't fora specificFridayor even a specific day. Beaird corroborates the employeewitnesses that part of the agreement was to start work a halfhour early inorder to leave at noonon Friday8When theyreturned to work the next week,Mattson informed themthey would not receive travel pay for this trip. If theyhad worked thatdaythey would have receivedtravel payconsisting of mileage and wages fortime spent in travel.0Thiswas the Thanksgiving weekend.10TheKeystonejob was a condominium project consisting of a numberof buildingseach containing eight units or condominiums.11Mattson testified thatMinter was a laborer who carried water andBowser,Veverka asked Folsom whatwas goingon. Folsomsaid he had checked cards. Veverka askedif he was goingto let the men work. Folsom said he couldn't, that they (thefinishersnot referred by the Union) would have to paytheir union dues and if they didn't, they couldn't work onthe job. Veverka said if he was Folsom's foreman, hewouldn't let him run his show. Folsom testified merely,"Dan asked me what my problem was and if I was going tolet these people and he said if he was a foreman I wouldn'tbe runninghis show." Veverka testified that he askedFolsom what authority he had to check union cards.Folsom replied he could check cards at any time. Veverkasaid it would be best not to check cards on company time,that if hewas goingto check cards, it should be duringbreaks, lunch, or after work. Folsom replied that he wouldcheck cards whenever he wished. Veverka asked if he wasgoing to go back to work and Folsom replied that he wasnot going to work with a bunch of scabs. Mattson firsttestified that Folsom said he was not going to let the jobproceed withnonunion finisherson the job, that he wasgoing to shut down the whole job, not just the finishing job,but the carpenters, the electricians, and the whole works.After further questioning Mattson admitted that Folsomdid not refer specifically to carpenters and electricians butthat he did say he was going to shut the whole job down.Immediately after this conversation, according to theuncontradicted testimony of Veverka and Mattson, theytoldJob SuperintendentMitchellwhat Folsom said.Mitchell told them to get the nonunion finishers off the jobbecause he could not afford to have the job shut down.Veverka and Mattson pulled the nonunion finishers off thejob at noon and after consulting with Beaird put them backtowork about 1:30 p.m. in a different building fromFolsom andBowser.On that same afternoon, Beaird and Mattson ap-proached Folsom as he was going from the room in whichhe was working across the hall to mix mud. According toFolsom, Beaird asked, "Don't you ever use your tools?"Folsom explained what he was doing. Beaird asked Folsomwhat his problem was. Folsom said Beaird could not havenonunion people working on the job. Beaird suggested thatFolsom should know what he was talking about before hetried to run the job. Folsom asked if Beaird was firing him.Beaird said no but if he had a check 13 he would. Beairdthen asked if Folsom was quitting. Folsom said no. Beairdalso told Folsom that he hadan agreementwith RobertBondy, unionbusinessagent, that nonunion men 14 couldscraped floors. Folsom and Bowser testifiedthat theyassumed he was afinisher because they had seen him witha spraygun in hishandin a unitwhere ceilings were being sprayed and he had a finisher's knife in hispocket Thespraying of ceilings is the work of finishers.Neither Bowser norFolsom knew his name12Folsom testified that by "letting it slide"he understood Mattson tomean not reporting it to the Union,and that his response meant he wouldreport it to the Union.13Thecollective-bargaining agreement between theUnion and theRespondent provides that a discharged employee isto be paidimmediatelyand that if he is not so paid the employer must pay him8 hours' pay foreach 24 hours that elapses between the discharge and payment of wages14Although there were several references in the testimony to employingunion men and nonunion men, there is nothing in the record to indicate thatthewitnesseswere referringto anythingother thanthecontractualrequirement that employees be referredby the Union. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe hired and that he had already notified Bondy that therewere nonunion employees on the job.15 Beaird's account isin substantial agreement with that of Folsom except thatBeaird testified that instead of saying nonunion peoplecouldn't work on the job, Folsom said he wasn't going towork with a bunch of scabs. Beaird further testified that heasked Folsom a second time what his problem was andFolsom said Beaird caused it all by not paying him travelpay for his return trip to Denver on Wednesday,November 21.Later that day Folsom telephoned Bondy and reportedthat he had checked one employee and found he did nothave a card. Bondy verified that he was aware of thesituation, that it was all right for them to work and hewould be at the jobsite that next week. There is noevidence that Folsom or Bowser either engaged in a workstoppage themselves or attempted to persuade otheremployees to do so.On Friday, November 30, Mattson and the nonunionfinishers left the jobsite between 12 and 12:30 p.m.Campbell, Kunsel, Folsom, and Bowser were the onlyfinisherswho returned after lunch. Folsom and Bowserworked from about 12:30 to 1 p.m. at which time theyfinished the work which Mattson had lined out18 for themthatmorning. There is no contention that Mattson hadlined out work for them other than in the unit theyfinished.However,Mattson disputed that they hadcompleted that unit. He contends that touchup workremained to be done which he had Campbell do thefollowing week. Campbell testified that it took him aboutan hour to do the work.17 Mattson admitted that althoughhe had told Campbell and Kunsel to consult Veverka ifthey had any problems, he did not give similar instructionsto Bowser and Folsom. Bowser, Folsom, and Campbelltestified that, prior to November 30, they had never beentold that Veverka had any authority over them or that inMattson's absence he was their supervisor. Bowser andFolsom told Campbell and Kunsel they were leavingbecause they had run out of work and everyone else hadgone.NeitherCampbell nor Kunsel told them whatMattson had said about Veverka.Beaird arrived on the jobsite around 2 p.m. According tohim, Veverka told him that he had only two men on thejob, that Folsom and Bowser had not returned from lunch.Veverka does not deny that he told Beaird that Folsom andBowser had not returned from lunch but he admits that hedid not actually know whether they worked after lunch.Beaird testified that he telephoned Mattson at home andasked him if he had given Bowser and Folsom permissionto leave at noon. He said he had not. Mattson testified thatBeaird telephoned him and said that Folsom and Bowserdid not work that afternoon, that Beaird considered thatthey had quit and Mattson should replace them. BothBeaird and Veverka testified that Mattson had told them16 I credit Folsom's testimony that this was his first knowledge that theUnion was aware of the presence of nonunion finishers on the job. I do notcreditMattson's testimony that he informed Folsom of this arrangement onNovember 19 when Bowser and Folsom reported for work.Both Bowserand Folsom deny that Mattson made any such statement. Mattson testifiedthat he did this because previously Folsom had checked cards on one ofRespondent's jobs at Steamboat Springs, Colorado.16Assignment of work to be done that day.earlier that Bowser and Folsom did not participate in theagreement to leave early.Bondy's uncontradicted testimony,18 which I credit, isthat Beaird telephoned him on the morning of November30 and told him he was going to fire Folsom and Bowserand inquired as to travel pay owed them. Bondy asked whythey were being discharged. Beaird said they were notsatisfactory employees, that they had been causing troubleon the job and mentioned that they had been checkingunion cards. Bondy said the fact that they had checked theunion cards of other employees was no reason to fire them,that they would have been entitled to do this. Beaird saidhe understoodtheywere entitled to do this.Later that dayBeaird againtelephoned Bondy and told him that Bowserand Folsom had left the job early so he was assuming thatthey had quit.Beairdinquired about travel pay. Bondysaid if in fact they quit, Respondent did not owe themtravel pay, but did if they were fired. Beaird said as far ashe was concerned they quit and he was not going to givethem travel pay.On Saturday, December 1, Beaird telephoned Bondy andgave him a telephone number in Denver where he could bereached if any problem came up over Bowser and Folsom.According to Bondy there was some discussion as to whyBeaird no longer wanted Bowser and Folsom to work forhim.He thinks Beaird mentioned again thatthey wereunsatisfactory employees and may have mentioned thecard check again. Bondy testified that the three conversa-tions were so close that he cannot be sure exactly what wasmentioned in the Saturday conversation.He is able toseparate the two Friday conversations because the thrust ofone was toward discharging them and the thrust of theother toward the assumption that they had quit. Beairdmerely testified that he asked Bondy to contact Bowserand Folsom and "tell them that they had quit on Fridayand we did not want them to come back to the job, that thechecks would be mailed to them."Bondy did not contact Bowser and Folsom over theweekend and on December 3 they both reported for work.Mattson came over to where Bowser,Campbell, andFolsom were waiting to be lined out for work.Folsomtestified that he asked what they were to do.Mattson said,"Don't break your tools out. You're not going to worktoday."Folsom asked why. Mattson said,"You werechecking union people and tellingpeople not to work andyou have been fired."Folsom said he would have to bepaid showup time. Mattson said, "No. If you guys wouldhave stuck around Friday instead of leavingearly, youwould have had your check then." "Bowser asked if he wasfired too.Mattson said Bowser's check would be there alsoand Beaird would be there shortly. The testimony ofBowser and Campbell is in substantial agreement withFolsom's.Thus Campbell testified that Folsom askedMattson what he wanted them to do that morning.17Campbell also testified that Mattson had assigned him to do touchupwork on a unit done by employee Jim Schumacher which took 3 hours butthat it is normal for a journeyman to do his own touchup work.18Beaird testified that he did not remember talking to Bondy before hearrived at the Keystone site that day. Thereafter Bondy testified as to thisFriday morning conversation and, although Beaird was recalled after Bondytestified,Beaird did not specifically deny this testimony. DENVER DRY WALL MOUNTAIN DIVISION, INCORPORATED55Mattson told Folsom that he was not to go to work,because of the trouble he caused checking the cards theweek before.Mattson asked Campbell if he was going towork.Campbell said yes and Mattson told him to startwork.Bowser testified that when Folsom asked Mattsonwhat to do Mattson said Folsom was not supposed to startwork,and that Beaird would be out with his check.Folsomasked if he had been fired.Mattson said,yes, because he(Folsom)had checked union cards.Mattson asked Camp-bell if he was going to work or quit.Campbell said he wasgoing to stay.Mattson asked Bowser if he was quitting.Bowser said no.Mattson said, "You might as well not go towork because he's bringing your check too." Folsom askedif they would get traveltime for the return trip to Denver.Mattson said that would be up to Beaird.Mattson denies saying that Folsom was discharged forchecking cards.According to him,Folsom asked ifchecking cards was the reason and he replied no. Mattsontestified that when Folsom asked where he should work,he,Mattson,said he was not to go to work becauseRespondent considered they had quit when they left earlyon Friday at noon.Mattson also testified, "I told Bowserthat he was not going to be laid off or quit, that if hewanted to keep working it was his prerogative, that hewould still have a job."Allegedly, Bowser replied, "WhereGary goes, I go, 'cause I am with Gary."Mattson'sexplanation of this allegeddisparity between treatment ofBowser and Folsom is that he has the power to rehire so hewas offering to rehire Bowser.Mattson also states thatFolsom said he had heard that if he and Bowser hadworked the full day on Friday, they would have been laidoff Friday afternoon at 4 p.m. and that he admitted thatwas true.19Shortly thereafterFolsom and Bowser spoke withBeaird. Folsom asked if they were fired. Beaird said no, heconsidered that they quit when they left early on Friday.Beaird then suggestedthat they talk to Bondy.Later that day, Folsom and Bowser related to Bondywhat had occurred.On December 4 Bondy went to theKeystone job. He asked Mattson what happened concern-ing Folsom and Bowser.Mattson said they had quit, thatthey had caused trouble,that they had checked unioncards, their work was not satisfactory,and they had notdone enough work.Bondy said Bowser and Folsom toldhim they had not quit, that they were fired. Mattsonreplied,"Well, I may have said that they were fired then."Bondy said if they were fired for checking union cards,there would be a problem.20B.Analysis and ConclusionsGeneral Counsel contendsthat Folsomand Bowser weredischarged because Folsom checked asto whether employ-ee LarryMinter possessed a union card.Respondentcontends that Folsom and Bowser werenot discharged, but19As indicated above,IfindMattson's testimony to be generallyincredible.Ispecificallydiscredithisaccount of this December 3conversation to the extent that it is inconsistent with that of Campbell,Folsom,and Bowser.20 This is from the testimony of Bondy whom I credit.Mattson deniedsaying Bowser and Folsom were discharged for checking cards.21 It is apparent that Respondent engaged in this exercise in semantics torather that they quit. In support of its position Respondentrelies solely on the undisputed fact that Folsom andBowserleft work early on Friday, November 30, 1973. Thiscontention of Respondent can only be characterized asfrivolous.There is not a scintilla of evidence to indicatethat either Folsom or Bowser had any intention of quittingtheir jobs or did or said anything that could reasonablycauseRespondent to place such construction on theirleaving early.21 The issue then is whether Respondentvalidly discharged Folsom and Bowser because they leftwork early without permission or whether, as contended byGeneral Counsel, the foregoing reason was pretextual andtheywere in fact discharged because Folsom checkedunion cards.Itiswell settled that efforts by an employee toimplement a collective-bargaining agreement is an exten-sion of the concerted activity giving rise to that agreementand is thus concerted activity, protected under Section 7 ofthe Act.Cray-Burke Company,208 NLRB 708 (1974);H.C. Smith Construction Co.,174 NLRB 1173 (1971); E. E. G.Co., Inc.,171 NLRB 982(1968); Interboro Contractors, Inc.,157 NLRB 1295, enfd. 388 F.2d 495 (C.A. 2, 1967);B & MExcavating, Inc.,155 NLRB 1152, enfd.per curiam386F.2d 624 (C.A. 9, 1966);Bunney Bros.ConstructionCompany,139 NLRB 1516 (1962). Folsom's check of unioncards falls within the ambit of this principle. The collective-bargaining agreement contains an 8-day union-securityclause and provides for an exclusive hiring hall and referralsystem.A card check is the customary method, in theconstruction industry, of policing adherence to suchprovisions.I reject Respondent's contention that Folsom engaged inany misconduct during the card check and the subsequentconversations with Mattson and Veverka relating thereto.Respondent adduced testimony that the card check was oncompany time. This is undisputed. However, there is noruleprohibiting such card checks. Card checks arecustomary in the industry and are customarily done oncompanytime,and in this instance could not haveinvolvedmore than a few seconds.22 In these circum-stances,the fact that the card check was made on companytime does not render it unprotected.Respondent'sprincipal contention is that Folsom'sconduct was beyond the scope of the protection affordedby the Act in that he refused to work with nonunionemployees and threatened to shut down the entireKeystone project. Evenassumingthat Respondent's legaltheory is sound, the facts adduced on the record do notsupport this contention.Folsom did not threaten nonunionemployees.In essence,what he told Minter was that thiswas a union job and he could not work if he was not union.avoid paying travel pay as would be required under the collective-bargaining agreement in the case of a discharge.22Folsom testified that Minter was the only employee whose union cardhe sought to see.Mattson testified that Les Anthony and Jerry Gibbons,neither of whom testified, told him that Folsom had checked them.I do notcredit Mattson.Moreover,such testimony does not establish that Folsom, infact, did so. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is immaterial that Folsom's comment was not anaccurate statement of Minter's rights.23 Folsom did notinsist thatMinter stop work, he made no threats to Minter,he merely told Minter what he thought the requirementswere and sent him to the foreman for further clarification.Folsom did not himself refuse to work nor did he attemptto induce his fellow union members on the job to refuse towork. He called the situation to the foreman's attention byasking Minter to see Mattson and he reported the matter tohis union representative. There is no misconduct in eitheraction.As to the contention that Folsom threatened to shutdown the entire job, Mattson is the only witness whotestified to such. I do not credit his testimony. This is thesecond instance where he gives a version of a conversationwhich is not only contrary to that of the Charging Partiesbut is also contrary to the testimony of a disinterestedwitness,24 and to the testimony of his fellow foreman.25Moreover, as discussed above in footnote 7, his testimonyas to the compensatory work agreement was confusing,conflicting, and contrary to a sworn statement made byhim during the precomplaint investigation of the matterherein. For these reasons, and from mygeneralobservationof his demeanor on the witness stand, I do not creditMattson's testimony where it is in conflict with thetestimony of other witnesses herein. Specifically, I find thatFolsom did not threaten to shut down the entire project oreven Respondent's work on the project.I also reject Respondent's contention that the brief workstoppage on November 28 was caused by Folsom. Thatwork stoppage occurred solely because Veverka andMattson pulled the nonunion finishers off the job.Respondent contends that this was a direct result ofFolsom's conduct. Even if true, in view of what Folsomactually said and of the fact that Respondent could easilyestablish that the Union had given permission for thehiring on the project, the response of Veverka and Mattsonwas totally unreasonable. I find that Folsom engaged in noconduct which would remove the card check from theprotection of the Act.The ultimate issue herein is whether Folsom and Bowserwere discharged because they left work early or becauseFolsom checked a union card. No one seems to beabsolutely certain as to the details of the compensatorytime agreement.Upon consideration of the testimony ofthe variouswitnesses, I find that this lack of clarity is mostprobably due to the agreement having never been definedin precise terms. Rather, there was ageneral agreementthat a flexible schedule was desirable because the locationof the project made an hour lunch instead of a half hourone necessary at times and because of the traveltime andtraffic conditions involved in returning home at the end ofthe workweek, it was desirable to leave early on the lastworkday of the week. Employees were permitted to build23This is a mistake that employees frequently make in failing todifferentiate between employment rights and membership rights where thereare union security and exclusive hiring hall and referral provisions in thecollective-bargaining agreement.Moreover,as an employee,he had noobligation to know the law or to refrain from misstating it.24Les Campbell as to the December 3 conversation.25Dan Veverka as to the instant conversation.26They left at I p.m.and Campbell testified that it took him only anup time to be used either for longer lunches or to quit earlyon Friday.Respondent contends that Folsom and Bowser were notentitled to leave early on November 30. The only evidenceoffered in support thereof is Mattson's testimony thatFolsom told him that he andBowserwould not participatein the compensatorytimearrangement. I credit Folsom'sdenial that he said this. I further credit Folsom's andBowser'stestimony that they had accumulated enoughtime to leave 2-1/2 hours early. Not only do I findMattson's testimony generally incredible but the fact thatMattson did not line out a full day's work for them26 anddid not tell them to get instructions from Veverka27 ismoreconsonant withBowserand Folsom's testimony thanwithMattson's. I therefore find that Folsom and Bowserwere entitled to leave 2-1/2 hours early on November 30.Futhermore,Mattson admitted that an employee couldleave earlyeventhough enough extra time had not beenaccumulated. In that event the employee would have tomake up the time the following week. Also, Bondy'stestimony as to his conversation with Beaird that morningestablishes that the decision to discharge Bowser andFolsom was made prior to their leaving early. Thus, therecord establishes the falsity of Respondent's contentionthat their leaving early was the reason Bowser and Folsomwere not permitted to return to work. For the real reason,one needsto look no further than (1) Mattson's statementon December 3 that Bowser and Folsom were beingdischargedbecause of the card check; (2) Beaird'sadmissionto Folsom on November 28, when they werediscussingthe card check incident, that if he had a checkwith him, he would discharge him then and there; (3)Beaird'sNovember30 statementto Bondy giving the cardcheck as one of thereasonsfor discharging them; (4)Mattson'sDecember4 statement,in reply to Bondy'squestionas to what happened with Folsom and Bowser,that they had caused trouble, that they had checked unioncards, their work was not satisfactory, and they had notdone enough work, and (5) Mattson and Veverka'sNovember. 28 characterization of Folsom as a troublemak-er.28Basedon the above, I find that Folsom and Bowser weredischargedbecause Folsom checked a fellow employee onthe job as to whetherhe possesseda union card, inviolation of Section 8(axl) of the Act.29 Even thoughBowser did not himselfcheck any cards, he was presentwhen Folsom did and it is obvious from the record thatRespondentconsidered Folsom spoke for Bowser and thatBowserwas involved in whatever Folsom did. It is wellestablished that an employer violates the Act by discrimi-nating againstan employee suspectedof engaging inprotected concerted activity,System Analyzer Corp.,171NLRB 45 (1968), or bydiscriminating against anemployeebecause ofhis relationship with a fellow employee engagedhour to do the touchup work he did the next week to completethe umt inwhich Dowser and Folsom were working on November 30.27Campbell and Kunsel were so notified.28Mattson admitted that on the day of the card check he and Veverkahad a conversation in which they agreed Folsom was a troublemaker.29 In view of the fact that theremedywouldbe the same, I find itunnecessary to determine whether the discharges also violated Sec. 8(aX3)of the Act. DENVER DRY WALL MOUNTAIN DIVISION, INCORPORATED57in protectedactivity. Cf.SuperiorMicrofilm Systems, Inc.,201 NLRB555 (1973).I further find that Mattson told Folsom,in the presenceof other employees,that he was dischargedfor checkingunion cards of Respondent'semployees in violation ofSection 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.2.The Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.3.By telling employees that Gary Folsom was dis-charged for checking union cards of fellow employees,Respondent has interfered with,restrained,and coerced itsemployees in the exercise of their rights under Section 7 ofthe Act and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(axl) and Section 2(6) and(7) of the Act.4.By dischargingGary Folsomand Douglas Bowser,Respondent has engaged in an unfairlabor practice withinthe meaning of Section 8(a)(1) of the Act.THE REMEDYHaving foundthat theRespondent has engaged in unfairlabor practices in violation of Section8(a)(l) of the Act, Ishall recommend.thatthe Respondentbe ordered to ceaseand desist therefromand thatit take certainaffirmativeaction designedto effectuatethe policies of the Act.Because therecord doesnot disclosewhetherRespon-dent'soperationsat the FlyingDutchmaninKeystone,Colorado,have been completed,30the reinstatementportion of the recommendedOrder is phrased in thealternative.Interboro Contractors, Inc., supraIn the eventthat the operationshave not yet been completed, I willrecommend that RespondentofferGary Folsom andDouglas Bowser immediate and full reinstatementto theirformer or a substantially equivalent positions,withoutprejudiceto their seniority or other rights and privileges,and make each of them wholefor any loss of pay he mayhave suffered as a result of the discrimination against himby paymentto him of a sumof moneyequal tothat whicheach would have earned as wagesduring the period fromthe date of his dischargeto the date on whichRespondentoffers reinstatement as aforesaid,less his net earnings, ifany, duringthe said period.The lossof pay under the orderrecommendedshall be computedin the mannerset forth inF.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing&HeatingCo.,138 NLRB 716 (1962).In the event the aforesaid operationshave been complet-ed, I will recommend that the foregoingbe modified to thesoThecomplaint alleges a refusal to reinstate Bowserand Folsom up toMarch5, 1974,but therecorddoes not show what occurred on that datewhich would affect the reinstatement remedy therein.Iwill recommend theusual alternativeremedy whichwill afford an adequateremedy inthe eventMarch5, 1974,is the date the project was completed.In the event an offerof reinstatement was made on March 5, 1974, thequestion of reinstatementcan be handled in the usual manner during the compliance stage.31Thisdoes not mean that Respondent is required to offer Folsom orBowser employment at other projects;itneedonly considerthem foremployment on a nondiscriminatory basis.32 In the event no exceptions are filed as providedby Sec. 102.46 of thefollowing extent:Respondent need not offer reinstatementtoGaryFolsom and Douglas Bowser but shall insteadsend each of them a letter stating that,notwithstanding hisdischarge,he will be considered eligible for employment inthe future at any of Respondent's projects,ifhe shouldchoose to apply for employment at any of them.31 Inaddition,Respondent shall include in the letter to Folsomand Bowsera copy of the notice which would otherwisehave been posted if the operations had not been complet-ed, and shall mail copies of the notice to all of itsemployees employed at the Flying Dutchman project onDecember 3, 1973.Upon the basis of the foregoing findings of fact,conclusions of law,and the entire record in this proceedingand pursuant to Section 10(c) of the National LaborRelations Act, as amended, I hereby issue the followingrecommended:ORDER32Respondent,Denver Dry Wall MountainDivision, Inc.,its officers, agents,successors, and assigns, shall:1.Ceaseand desist from:(a)Telling employees that an employee was dischargedfor engagingin protected concertedactivities.(b)Discharging or otherwise discriminating againstemployeesbecause of their protected concerted activities.2.Take thefollowing affirmativeaction:(a) In the eventtheRespondent's operations at theFlyingDutchmanproject in Keystone, Colorado,are stillin progress,offer to Gary Folsomand Douglas Bowserimmediate and full reinstatementto their former orsubstantiallyequivalent positions,and make them wholefor anyloss of earningsthey may have suffered by reasonof Respondent's discrimination against them in the mannerset forth in the section herein entitled"The Remedy."(b) In the eventthatsuch operationshave beencompleted,make Gary Folsom andDouglas Bowser wholeasaforesaidforany loss of pay by reason of thediscrimination against them,and assure themof theirfuture eligibilityfor employment, in the mannerand to theextent set forth in the sectionentitled "The Remedy."(c) In the eventthat suchoperations are still inprogress,post at said project copies ofthe attachednotice marked"Appendix."33 Copies of said noticeto be provided by theRegional Director for Region27, shall,after being signedby Respondent's representatives,be posted byRespondentimmediately upon receipt thereof, and remainposted aslong as Respondent's operationson the FlyingDutchmanprojectare in progress,but for a period nolonger than 60daysfrom the date of posting, in conspicuous places, wherenotices to employees are customarily posted. ReasonableRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes.33 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteps shall be taken by the Respondent to ensure that saidnotices are not altered,defaced,or covered by any othermaterial.(d) In the event that such operations have beencompleted,mail copies of the aforesaid notice to theemployees specified in the section herein entitled "TheRemedy."(e)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records,social security payment records, timecards,personnel records and reports,and all other recordsnecessary to analyze the amount of backpay due and theright of reinstatement under the terms of this recommend-ed Order.(f)Notify the Regional Director for Region 27, inwriting,within 20 days from the date of this Decision, whatsteps it has taken to comply herewith.